Citation Nr: 0312704	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than July 1, 
2001 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from May 1967 to May 
1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2002, it was remanded to the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the purpose of the issuance of a 
statement of the case in response to a June 2002 notice of 
disagreement that the veteran had filed through his attorney 
regarding the issues above.  In January 2003, the requested 
statement of the case was issued by the RO.  A timely 
substantive appeal as to the issues was filed by the veteran 
through his attorney in February 2003, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has had notice of applicable law and of 
information and evidence needed to support his claims, and 
there is no additional evidence necessary for disposition of 
the veteran's appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by sleep disturbance, flashbacks, persistent anger 
and irritability, difficulty in adapting to stressful 
circumstances (including work or work-like setting); an 
inability to establish and maintain effective relationships; 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; suicidal 
ideation and impaired impulse control.  Gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene are 
not shown.

3.  Service connection is in effect for post-traumatic stress 
disorder, evaluated herein as 70 percent disabling; residual 
scar of a gunshot wound of the right thigh with damage to 
muscle group XIII and retained metallic fragment, evaluated 
as 10 percent disabling from May 1970; residual scar from a 
shell fragment wound of the right thigh, evaluated as 10 
percent disabling from May 1996; residual scar on the right 
jaw, evaluated as noncompensable; and a shell fragment wound 
scar to the anterior chest, evaluated as noncompensable.  A 
combined evaluation of 80 percent is in effect.

4.  The veteran had substantially gainful employment until 
July 2001.

5.  The veteran's service-connected disabilities were not of 
sufficient severity to preclude him from engaging in all 
types of substantially gainful employment, consistent with 
his education and employment background, prior to July 1, 
2001.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, 
but no more, for post-traumatic stress disorder have been met 
or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2002).

2.  The criteria for an effective date prior to July 1, 2001, 
for the grant of a total rating for compensation purposes 
based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.155, 3.321, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for post-traumatic stress disorder, currently rated as 
50 percent disabling.  He is also seeking entitlement to an 
effective date earlier than July 1, 2001 for the grant of a 
total rating based on individual unemployability due to 
service-connected disabilities.  Essentially, he contends 
through his attorney that his post-traumatic stress disorder 
has made it impossible for him to obtain or retain employment 
and is far more disabling than is contemplated by the 
evaluation assigned.  He also contends that he was virtually 
unemployable prior to July 1, 2001.  He argues that although 
he had a full time job prior to that time, it was a 
"sheltered job," because he was given special 
considerations and allowances not given to other employees. 

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background, and finally, will 
separately analyze each of the veteran's claims.

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
initiation of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In June 2002, upon asserting his notice 
of disagreement with the evaluation assigned to his post-
traumatic stress disorder and the effective date for a total 
rating based on individual unemployability, the veteran 
clearly identified the issues in question, the bases for the 
claims and the benefits sought.  The claim appeared 
substantially complete on its face.  

The former well-grounded claim requirement

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The RO considered the veteran's 
claim for an increased evaluation not on the basis of whether 
it was well grounded, but under the current standards of 
review.  See the June 2002 rating decision and January 2003 
statement of the case.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal under the 
current standards of review without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 2002 rating decision and January 2003 statement of the 
case.  In those decisions, the veteran was advised that the 
evidence did not demonstrate the requisite pathology for a 
higher evaluation for the disability at issue herein or 
entitlement to an earlier effective date for a total rating 
due to individual unemployability.  Therein, the veteran was 
advised as to what evidence he should submit and that VA 
would assist him in obtaining that evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Based on the specific 
notice provided to the veteran, the Board has concluded that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran responded to these requests, and the 
available evidence was obtained.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

Finally, the Board notes that the veteran has been afforded a 
specific VA examination in January 2001 for the purpose of 
determining the extent of disability resulting from his 
service-connected post-traumatic stress disorder.  There has 
been offered no evidence to indicate that additional 
examination would provide the demonstration of greater 
pathology than is already shown in the existing examination 
reports.  In this case, the Board finds no basis to obtain 
additional medical examination.  38 C.F.R. § 3.159(c)(4) 
(2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Factual Background

On January 29, 1999, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based upon 
Unemployability.  This represented the current claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  On 
this form, the veteran indicated that he was employed by 
Minuteman Plumbing doing plumbing and heating work; that he 
worked a 40 plus hour week; that he had been employed in that 
capacity since 1987; and that his highest grossing earnings 
per month had been $2,400.00.  He indicated that his total 
income during the past 12 months had been approximately 
$31,000.00.  He indicated that he did not know how much time 
he had lost from illness.  It was stated on the form that 
this was "a sheltered job, as the veteran is given special 
considerations and allowances not given to other employees."  
It was indicated on the form that the veteran had an 8th 
grade education.  

In February 1999, the veteran's employer, Minuteman Plumbing, 
submitted a statement that indicated that the veteran was a 
laborer in their plumbing company, and had worked there since 
1987.  It was indicted that he could ordinarily stand or walk 
on the job for over 5 hours per day; was required to lift 
over 50 pounds; but could not sustain a full day's work 
without extra period of rest throughout the regular work 
week.  The employer noted that some days the veteran is "100 
% capable and some he is 20 %.  More and more he is leaning 
towards the 20%."  It was further stated that the veteran 
would miss one day of work per week but that his pay was not 
affected because he always received pay for 40 hours.  It was 
noted that the veteran's work was not considered to be fully 
worth the amount paid, particularly when he had problems with 
his medication.  The employer noted that the veteran was 
given special considerations, including easier duties, lower 
quality and production, fewer hours, extra help and more rest 
periods.  

In October 2000, the Board issued a decision that, inter 
alia, denied the veteran's claim of entitlement to an 
evaluation in excess of a 50 percent disability rating for 
post-traumatic stress disorder.  

The veteran's treatment records since that time through 
February 2002 show that he participated in individual and 
group psychotherapy at a VA medical facility on a regular, 
near weekly basis and was seen on an as-needed basis when he 
felt that his depression, anger, and anxiety were out of 
control.  The veteran also continued to receive medication 
for his symptoms, including Olanzapine, Citalopram, and 
Nefazadone.  

In January 2001, the veteran underwent VA psychiatric 
examination for the express purpose of ascertaining the 
severity of his post-traumatic stress disorder.  The report 
of that examination documents the examiner's review of the 
veteran's claims file, and contains a medical history, 
psychiatric history, social situation, and work history.  In 
the medical history of subjective complaints, it was noted 
that the veteran experienced daily intrusive thoughts, 
nightmares about the war, and feeling quite isolative.  The 
veteran was noted to have significant hypervigilance and 
nervousness with faulty memory and concentration.  He was 
said to experience suicidal ideation frequently, and that 
his major deterrent was his kids.  The veteran's social 
situation was said to have been aggravated by his complete 
isolation.  He was said to have had no friends.  Upon 
examination, the veteran had a tense posture with a mildly 
anxious mood.  His affect was restricted in range but 
appropriate.  His thought processes were relevant and 
coherent, with no disorder or association or no bizarre 
logic.  The veteran admitted to frequent suicidal ideation 
with no plan.  The veteran was noted to have intrusive 
thoughts and nightmares, but medication had been noted to 
control his panic attacks.  There were no hallucinations.  
He was alert and oriented, but his remote memory showed 
problems in sequencing, while his problem was more with his 
explicit memory.  His short term memory was described as 
also poor.  His concentration was found to be impaired.  His 
judgment and insight were found to be affected by his post-
traumatic stress disorder to the point where suicidal 
ideation was present.  Following a thorough examination, the 
resulting diagnoses on Axis I was  post-traumatic stress 
disorder, chronic.  A Global Assessment of Functioning (GAF) 
score on Axis V of 50 was assigned.  In terms of that GAF, 
the examiner elaborated that the veteran appeared to have 
serious symptomatology including suicidal ideation and 
severe social impairment.  It was noted that the veteran's 
past GAF had been 55.  The veteran was noted to have been 
competent to handle his affairs.  In terms of 
unemployability, the veteran was noted to have been working 
full time and that he had used work as a way to help him 
avoid his intrusive thought about war.  

In April 2001, a Social and Industrial Survey was conducted 
pertaining to the veteran's claim for a total rating.  With 
respect to the veteran's employment, it was noted that the 
veteran had left Minuteman Plumbing because he had found a 
better paying job, and that he had missed some work because 
of a side job.  It was further noted that the veteran was 
employed by V.E. & H. as a heating and air conditioning 
service technician, and had been there since November 1999.  
It was stated that the veteran was paid $18.00 per hour and 
worked 36 hours per week.  The survey noted that the veteran 
had been able to maintain employment, but that his 
employment had not been stable, and he would go back and 
forth between companies.  The veteran reported that he had 
gotten into verbal altercations at his jobs.  The survey 
noted that the veteran had been able to maintain sobriety 
since the mid 1980s but still experienced symptoms of post-
traumatic stress disorder.  The veteran's social and 
industrial functioning was assessed to be severe.  

The veteran's vocational and rehabilitation records show 
that for a several month period in late 2000 and early 2001, 
the veteran was training on a full time or near full time 
basis as a motorcycle mechanic.  

A statement dated in July 2001 and signed by both T.R., 
R.N., a VA registered nurse, and D.S.L., M.D., the Director 
of PTSD Services of Northeast Ohio has been associated with 
the claims file.  In that statement, it was noted that the 
veteran had been in treatment at the Center for Stress 
Recovery for post-traumatic stress disorder and a bullet 
wound stemming from his combat experience.  The statement 
noted that the veteran was experiencing pain in the right 
lower extremity that contributed to his stress disorder, and 
that he was experiencing a high level of anxiety, that was 
overwhelming, and impaired his ability to concentrate and 
perform any activity at a functioning level.  The veteran 
was noted to have been unable to work at that time.  

In December 2001, a second VA Form 21-8940, Veteran's 
Application for Increased Compensation Based upon 
Unemployability was received.  It was dated September 22, 
2001.  On this form, the veteran indicated that he had last 
worked full time in July 2001, and that he had become too 
disabled to work as of that date.  He noted that his 
occupation during that year had been as an H.V.A.C. 
technician.  He noted that the most that he had ever earned 
in one year had been $35,000, which he had made in the year 
2000.  The veteran noted that he had been employed by 
Minuteman Plumbing company, and by V. & E. Hann., an 
H.V.A.C. company, until July 1, and that he had worked 35 
plus hours per week for each of these companies.  He 
indicated that his total income during the past 12 months 
had been approximately $23,000.00.  It was indicated on the 
form that the veteran had a 7th grade education.

A statement dated in March 2002 and signed by Dr D.S.L has 
been associated with the claims file.  The statement noted 
that he veteran had been a patient at the Center for Stress 
Recovery since 1991, and that he had been suffering from 
chronic post-traumatic stress disorder that began after he 
was wounded in Vietnam in 1968.  Dr. D.S.L. stated that the 
veteran's symptoms were intrusive thoughts, nightmares, 
difficulty concentrating, anxiety, irritability, sleep 
disturbance and memory disturbance.  It was noted that the 
veteran's symptoms had worsened in July 2001 and that he had 
been totally unable to work since then.  It was further 
noted that despite individual and group psychotherapy, and 
medication, the veteran's symptoms had been unremitting.  It 
was concluded that at that time, the veteran was totally 
unable to work and that his prognosis was not good.  



Analysis

Increased Rating for Post-Traumatic Stress Disorder

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  Ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran is seeking an increased disability rating for his 
service-connected post-traumatic stress disorder, which is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9411.  The schedular criteria have been set forth above.  

The Board has considered all of the evidence of record, and 
finds that the January 2001 VA psychiatric examination report 
and the two statements from Dr. D.S.L. are the most detailed 
studies of the disability associated with the veteran's 
service-connected post-traumatic stress disorder.  These 
reports and statements not only serve to confirm the 
observations contained in the considerable outpatient 
treatment records, they present the most profound level of 
pathology in the record as a whole.  Based upon a review of 
that record, the Board finds that the veteran's disability 
picture arising from post-traumatic stress disorder most 
nearly approximates the criteria for a 70 percent rating.  

In this analysis, it is first noted that the veteran has been 
shown to present a GAF of 50, upon the most recent VA 
examination in January 2001.  GAF scores ranging from 41 to 
50 reflect serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
In support of that assessment, it is noted that the veteran's 
level of symptomatology from post-traumatic stress disorder 
has been described in terms of severe social impairment and 
overwhelming impairment of his ability to concentrate and 
perform any activity at a functioning level.

This assessment, coupled with the veteran's recently 
documented inability to retain steady employment or retain 
any friends [other than his children], clearly approximates 
the requisite difficulty in adapting to stressful 
circumstances (including work or work-like setting) leading 
to the inability to establish and maintain effective 
relationships.  By the same token, the medical record 
documents that depression, anger, and anxiety are major 
symptoms of the veteran's post-traumatic stress disorder.  
The record further documents that although medication has 
been used to control panic attacks, his anxiety level has 
impaired his ability to concentrate which in turn has 
impaired his ability to perform at a functioning level.  This 
equates to the near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, that is an important mark of a 70 percent 
disability evaluation.  Further, the veteran has reported 
both subjectively by history, and objectively upon 
examination, frequent suicidal ideation with his concern for 
his children being his singular deterrent.  This documented 
symptomatology clearly equates to suicidal ideation and 
impaired impulse control noted in the rating schedule.  In 
that respect, although he has not manifested periods of 
violence, the veteran's long history of anger and 
irritability, is well documented, and must be considered to 
be highly supportive of the 70 percent evaluation.  Finally, 
it must be noted that the veteran has had considerable 
difficulty with nightmares and intrusive thoughts.  This has 
led the veteran to be watchful and hypervigilant of the 
perimeter in such places as restaurants.  This behavior 
clearly equates to obsessional rituals which interfere with 
routine activities noted in the rating schedule.  Admittedly, 
there has not been documented illogical, obscure, or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  As noted above, however, 
the veteran has clearly demonstrated the requisite 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, for a 70 percent 
evaluation.  

The Board further finds that a rating in excess of 70 percent 
is not warranted for post-traumatic stress disorder.  The 
veteran does not have the symptoms required for a 100 percent 
rating, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives or his own name, and intermittent inability 
to perform basic minimal hygiene.  Significantly, the 
veteran's thought processes and communications skills have 
been well-tested in the clinical, social, work and school 
settings and have been found to be more than adequate.  There 
are no complaints in the record of persistent delusions or 
hallucinations.  There is no record of grossly inappropriate 
behavior, substantial memory loss, or any inability to 
perform basic minimal hygiene.  Memory impairment has been 
shown, but it has not been shown to have been so severe so as 
to approximate the impairment of memory required for a rating 
in excess of 70 percent (e.g., the veteran has not been shown 
to have forgotten his name or the names of close relatives).  
In sum, although the veteran has been found to be 
unemployable by virtue of his service-connected disabilities, 
"total occupational and social impairment [emphasis added]" 
required for a 100 percent schedular rating are not shown.  
The evidence clearly preponderates against the assignment of 
a schedular disability evaluation in excess of 70 percent for 
post-traumatic stress disorder.  

Earlier Effective Date for Total Rating for Unemployability

Under laws and regulations pertaining to the effective date 
of awards, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase[ ] . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2002).  It is further 
specified under § 5110 that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In addition, under § 3.400 the 
effective date for an award based on a reopened claim or new 
and material evidence received after a final disallowance is 
the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii),(r) (2002).

The Board notes that a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement to or evidencing a belief, in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the informal claim.  38 C.F.R. § 3.155(a) (2002).  An 
application, formal or informal which has not been finally 
adjudicated is considered to be a pending claim.  38 C.F.R. § 
3.160(c) (2002).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of a claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  The 
Court in Servello also noted that the one year period for 
filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o) does not begin to run if a veteran has not 
been furnished an application form after filing an informal 
claim.  Id. at 200.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities nor due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19.

The regulatory scheme for total ratings based on individual 
unemployability provide for a mix of objective and subjective 
criteria.  The objective criteria are set forth at 38 C.F.R. 
§ 3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Under 38 C.F.R. 
§ 4.16(a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable. Id.  Further, rating boards shall submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (1996).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran contends that the effective date of entitlement 
to a total rating based on individual employability should be 
earlier than July 1, 2001, because even though he was 
employed prior to that date, his employment was a sheltered 
job with special accommodations accorded to him by his 
employer, and but for those concessions, he would not have 
been able to obtain or retain employment.  In order to 
resolve the issue in this case, the Board must consider three 
questions.  First, when did the veteran have a claim on file, 
either formal or informal, for a total rating based on 
individual unemployability?  Second, when did the veteran 
meet the percentage standards set forth in 38 C.F.R. § 4.16 
for a total rating based on individual unemployability?  
Finally, when does the evidence show the earliest date that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities?  

The initial question to be answered is at what point in time 
did the veteran indicate either by formal or informal 
communication his intent to apply for total disability 
benefits based on individual unemployability?  The Board 
finds that there is no statement or document evincing the 
veteran's intention to file for such benefits prior to his 
submission of the VA Form 21-8940 in January 1999.  
Accordingly, after a review of the evidence, the Board finds 
that the earliest date in which the veteran expressed his 
belief that he was prevented from engaging in work due to his 
service-connected disabilities was January 29, 1999.  
Consequently, the veteran would be entitled to an effective 
date for the award of total rating based on individual 
unemployability due to service-connected disabilities on any 
date within one year prior to January 29, 1999, if it can be 
shown that he met the criteria for such an award on that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Next, the issue is when did the veteran satisfy the 
percentage standard outlined in 38 C.F.R. § 4.16?  The Board 
notes that prior to the grant of the 70 percent evaluation 
for post-traumatic stress disorder in this decision, the 
veteran did not meet the percentage standards set forth in 38 
C.F.R. § 4.16 (2002).  Curiously, however, the RO had 
mistakenly determined that the veteran had met the rating 
criteria in the June 2002 rating decision in which the 
veteran was awarded a total rating based on individual 
unemployability due to service-connected disabilities.  It 
was in that same rating decision that the effective date of 
July 1, 2001 was assigned.  Consequently, even though the 
grant in this decision of the 70 percent evaluation for post-
traumatic stress disorder would provide the veteran with the 
requisite combined percentage evaluation to satisfy 38 C.F.R. 
§ 4.16, since the RO had already considered that the veteran 
had met those standards, this increased rating determination 
herein would have no effect on the effective date assigned 
for the grant of the total rating based on individual 
unemployability due to service-connected disabilities.  

Finally, a determination must be made as to when the evidence 
shows the earliest date that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  The RO awarded the 
veteran a total rating finding that it had been demonstrated 
that the veteran's service-connected disabilities were 
sufficient to preclude him from gainful employment effective 
from July 1, 2001, since, according to the RO, the evidence 
showed that prior to that date the veteran was gainfully 
employed on a full time or near full time basis and/or was 
undergoing training.  See the June 2002 rating decision.  It 
is incumbent upon the Board to now determine whether the 
evidence demonstrates that the veteran's service-connected 
disabilities were sufficient to preclude him from gainful 
employment prior to July 1, 2001.  

To that end, it is imperative to determine whether there is 
any medical evidence that addresses the question.  A review 
of the record demonstrates that the conclusion reached by the 
VA psychiatric examiner who examined the veteran in January 
2001 was that "in terms of unemployability, [the veteran] is 
working full time and he uses work as a way to help him to 
avoid his intrusive thoughts about the war."  It was not 
until the July 2001 medical statement of T.R., R.N., and 
D.S.L., M.D., the Director of PTSD Services of Northeast 
Ohio, that a statement supporting the veteran's 
unemployability was advanced.  

In terms of whether the veteran was capable of gainful 
employment prior to July 1, 2001, the Board is required to 
explore the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(c).  It is noted that 
marginal employment shall not be considered to be 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

With regard to the veteran's employment background and 
vocational attainment, it is significant to note that prior 
to July 1, 2001, the veteran was employed at a full time or 
near full time basis, and that his annual income was between 
$23,000 and $35,000 per year.  This income cannot under any 
criteria be considered to be less than gainful.  
Significantly, this income level far exceeded the salary 
criteria for marginal employment, that being the poverty 
threshold for one person established by the U.S. Department 
of Commerce, Bureau of Census.  38 C.F.R. § 4.16.  The 
veteran has argued, and has submitted evidence supporting the 
proposition that he was employed only because of special 
accommodations given to him by his employer, Minuteman 
Plumbing.  There is no indication, however, that this 
employment was a "sheltered job" such as employment 
provided to the veteran by a relative or employment provided 
under some government benefits program.  The evidence shows 
that Minuteman Plumbing freely chose to employ and pay the 
veteran, and that they did so for the purpose of obtaining 
the veteran's services for the time period in which he was 
paid.  The evidence does show that the veteran not only was 
paid for a 36 to 40 hour work week by Minuteman Plumbing, but 
that he subsequently left that company in order to obtain a 
better paying job.  This evidence belies the fact that the 
veteran was gainfully employed only as a special 
accommodation to him prior to July 1, 2001.  The Board must 
conclude that not only was the veteran capable of gainful 
employment prior to July 1, 2001, but that he actually had 
such gainful employment prior to that date. 

As noted, the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, 4 Vet. App. at 363; 
38 C.F.R. § 4.16(a).  In this case, the Board must conclude 
from a thorough review of the record as a whole that the 
veteran's service-connected disabilities did not render him 
unable to perform the acts required by gainful employment 
prior to July 1, 2001, and that the veteran is not entitled 
to an effective date for the grant of a total rating based on 
individual unemployability prior to that date.

The Board has also given due consideration to the doctrine of 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b) which requires that if the evidence preponderates 
in favor of the veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the fair preponderance of the evidence is against the 
claim.  It is the judgment of the Board that the fair 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities prior to effective July 1, 2001.

Finally, the Board has considered whether the veteran's 
disability picture was so unusual or exceptional as to render 
impractical the application of the pertinent provisions of 
the rating schedule in this case prior to July 1, 2001.  In 
that regard, the Board must emphasize that the combined 
evaluation of 60 percent assigned to the veteran's service-
connected disabilities at that time recognized the great 
difficulty of obtaining and keeping employment.  Further, 
although the veteran did receive frequent medical treatment, 
that treatment was not exclusively for his service-connected 
disabilities.  Moreover, the evidence does not demonstrate 
that the treatment received for the service-connected 
disabilities included periods of hospitalization outside of 
the norm for such disabilities.  The Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.


ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted, subject to the regulatory provisions governing 
payment of monetary awards.

Entitlement to an effective date earlier than July 1, 2001 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


